 



Exhibit 10.22
ALLONGE
(Term Revolving Note)
     THIS ALLONGE is made and entered into as of the 19th day of October, 2007,
by and between US BIO WOODBURY, LLC, a Michigan limited liability company
(“Borrower”) and AGSTAR FINANCIAL SERVICES, PCA (“Lender”).
RECITALS
     A. Borrower previously executed and delivered to the Lender a Term
Revolving Note in the original principal amount of $8,000,000.00, dated
November 1, 2006 (the “Note”) to which this Allonge is attached.
     B. Borrower has requested that Lender amend certain terms of the Note; and,
Lender is willing to make such modifications to the terms of the Note, all in
accordance with the terms and conditions of this Allonge.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained in this Allonge and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Borrower and Lender, the parties agree as follows:
     1. Modification of Note. Notwithstanding any of the provisions of that
certain Master Loan Agreement dated as of November 15, 2005, as amended by that
certain Amendment No.1 and Waiver to Master Loan Agreement dated as of July 31,
2006, and as further amended by that certain Amendment No. 2 to Master Loan
Agreement dated as of October 19, 2007 (as amended, the “MLA”); or that certain
Fourth Supplement to the Master Loan Agreement dated as of November 1, 2006, as
amended by certain Amendment No. 1 to Fourth Supplement to the Master Loan
Agreement effective as of October 19, 2007 (as amended, the “Fourth
Supplement”), section 6 of the Note is deleted in its entirety.
     2. Remaining Terms. All other terms and provisions of the Note shall remain
in full force and effect, enforceable by Lender against Borrower as fully as
though no amendments had been made hereby, and this Allonge shall not be deemed
to hinder, compromise or lessen the enforceability of the Note, or any mortgage,
security interest, guaranty or other Loan Document securing repayment of the
Note, in any way.
     IN WITNESS WHEREOF, the parties hereto have caused this Allonge to be duly
executed and delivered as of the date and year first above written.
BORROWER:
US BIO WOODBURY, LLC,
a Michigan limited liability company

       
By:
  /s/ Kelly S. Langley
 
   
 
        Kelly S. Langley
 
        Its: Treasurer

